United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-3665
                                ___________

Berry Allen Willis,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
Centennial Mortgage & Funding, Inc.; *
Rider, Bennett, Egan & Arundel; Wells * [UNPUBLISHED]
Fargo Bank of Minnesota; James C.       *
Bernstein; Bonnie J. Polta; Daniel M. *
Gallatin; Chris Lubin; Minnesota        *
Department of Commerce; Hennepin        *
County District Court; State of         *
Minnesota Office of Administrative      *
Hearings; Sharon Denise Atkinson;       *
RSKCO, a CNA Company of                 *
Minnesota; Trent E. Bowman; Al          *
Gelschus; Apex Appraisal Services,      *
Inc., c/o Kathleen A. Midthum;          *
Forsythe Appraisal, c/o Tim Forsythe; *
Holly Hollister; Kathleen A. Midthum; *
Tim Forsythe; Shara Mras,               *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: April 7, 2006
                              Filed: April 11, 2006
                               ___________
Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Berry Allen Willis appeals the district court’s1 judgment, in part dismissing for
failure to state a claim and in part granting summary judgment against him, in his
action under federal civil rights provisions and state law. Having conducted de novo
review of the record, see S.J. v. Kansas City Mo. Pub. Sch. Dist., 294 F.3d 1025, 1027
(8th Cir. 2002) (summary judgment); Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th Cir.
1996) (per curiam) (dismissal for failure to state claim), we find the district court’s
analysis to be thorough and well reasoned, and we reject Willis’s baseless arguments
for reversal. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Willis’s
pending motion.
                        ______________________________




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                          -2-